 



EXHIBIT 10.1

DMG COMPENSATION SCHEDULE



•      Normal expense reimbursement   •      $50K (evergreen) deposit against
which time will be charged at:



       •    Richard G. Couch                     $300/hr          •    Ted
Charter                               $150/hr          •    Georgeanna Ubois
                  $100/hr          •    Gerard Keena
                           $50/hr          •    Other DMG Employees (as needed)
 

             •    Stan Springel                          $300/hr (RGC backup)  
       •    Michael Cronin                      $75/hr          •    Matthew
Couch                     $50/hr

 